Order unanimously modified on the law and as modified affirmed without costs in accordance with the following Memorandum: Respondent appeals from an order denying her objections to the Hearing Examiner’s order, which granted the petition seeking a downward modification of maintenance. “As a general rule, the amount and duration of maintenance are matters committed to the sound discretion of the trial court * * * Nevertheless, ‘[i]n determining questions of maintenance, the authority of this Court is as broad as that of the trial cotut’ ” (Boughton v Boughton, 239 AD2d 935). Family Court reduced petitioner’s maintenance obligation from $325 per month to $205.02 per month and ordered the obligation terminated when respondent is eligible for Medicare or Medicaid. The court properly determined that petitioner met his burden of establishing a substantial change of circumstances to warrant downward modification based on the receipt by respondent of $469 in monthly Social Security benefits that she did not receive when the judgment of divorce was entered or when the maintenance obligation was previously reduced because of petitioner’s retirement (see, Matter of Hermans v Hermans, 74 NY2d 876, 878; Gellman v Gellman, 280 AD2d 995). Although we do not disturb the reduction in the amount of maintenance, we nevertheless conclude that the court erred in terminating petitioner’s obligation to pay maintenance upon respondent’s eligibility for Medicare or Medicaid, and we therefore modify the order by granting respondent’s objections in part and vacating that provision of the Hearing Examiner’s order. (Appeal from Order of Erie County Family Court, Battle, J. — Matrimonial.) Present — Pine, J. P., Wisner, Scudder, Kehoe and Gorski, JJ.